Exhibit 10.13

 

SECOND AMENDMENT TO THE
2003 INCENTIVE AWARD PLAN
OF REALTY INCOME CORPORATION

 

This Second Amendment (“Amendment”) to The 2003 Incentive Award Plan of Realty
Income Corporation (the “Plan”) is made as of February 17, 2004 by Realty Income
Corporation, a Maryland corporation (the “Company”).

 


W I T N E S S E TH

 

WHEREAS, the Board of Directors approved the Plan on March 12, 2003 and the
Stockholders have approved the Plan on May 6, 2003; and

 

WHEREAS, the Board of Directors approved amending Section 5.1 of the Plan on
May 6, 2003; and

 

WHEREAS, the Board of Directors of the Company has determined that it is
appropriate and in the best interests of the Company to amend the Plan as set
forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as set forth herein:

 

1.                                       Capitalized terms used herein which are
not otherwise defined herein but are defined in the Plan shall have the meanings
given to such terms in the Plan.

 

2.                                       Section 11.2 of the Plan is hereby
amended in its entirety to read as follows:

 

“11.2       Amendment, Suspension or Termination of the Plan.  Except as
otherwise provided in this Section 11.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator (including, but not limited to, an amendment to the
number of shares that may be subject to future awards of Restricted Stock
pursuant to Section 7.3).  However, without approval of the Company’s
stockholders given within 12 months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
11.3, increase the limits imposed in Section 2.1 on the maximum number of shares
which may be issued under the Plan.  No amendment, suspension or termination of
the Plan shall, without the consent of the Holder, alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides.  No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the first to occur of the
following events:

 

(a)                                  The expiration of 10 years from the date
the Plan is adopted by the Board; or

 

(b)                                 The expiration of 10 years from the date the
Plan is approved by the Company’s stockholders under Section 11.4.”

 

--------------------------------------------------------------------------------